Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 2, 6-9, 13-16, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,684,872 by Flockhart et al. (hereafter referred to as Flockhart) in view of US 7,920,682 by Byrne et al. (hereafter referred to as Byrne).
Regarding claim 1, Flockhart teaches a device (see at least Fig. 1), comprising: 
a processor (see at least Fig. Fig. 4 (121, 125, 126)); and 
a memory that stores executable instructions (see at least Fig. Fig. 4 (122)) that, when executed by the processor, facilitate performance of operations, comprising: 
receiving user input comprising a communication address for establishment of a communication session via a network (Fig. 1 (30)), the address being input to the communications device (Fig. 3 (step 300) col. 3 lines 62-64 and col. 5 lines 3-8, caller calls into the ACD system);
collecting environmental data from an environment outside of the device (col. 4 lines 8-15 and col. 5 lines 3-8, based on the ANI information the system determines local weather conditions for the caller).
Flockhart does not appear to specifically disclose updating a communication script on the device based on the environmental data; and employing, by an assistance application executing on the device, the communication script to interact with a user of the device during the communication session.
In the same field of endeavor, Byrne teaches updating a communication script on the device based on the environmental data (see at least ¶ [0057], [0330]; the weather script of the VUI is dynamically updated based on the user location); and employing, by an assistance application executing on the device, the communication script to interact with a user of the device during the communication session (see at least ¶ [0330]-[0333]; weather report for the user’s location is provided).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Park by specifically providing dynamically updating a script and communicating with an initiating party in accordance with the dynamically updated script, as taught by Byrne, for the purpose of providing different information to the caller based on the caller’s location.

Regarding claim 2, Flockhart in view of Byrne teaches the device of claim 1.  In addition, Flockhart further teaches wherein the communication address is a telephone number (see at least Fig. 3 (step 300) col. 3 lines 62-64 and col. 5 lines 3-8, caller calls into the ACD system).

Regarding claim 6, Flockhart in view of Byrne teaches the device of claim 1.  In addition, Flockhart wherein a type of the environmental data is selected on the communication address (col. 4 lines 8-15 and col. 5 lines 3-8, based on the ANI information the system determines local weather conditions for the caller).

Regarding claim 7, Flockhart in view of Byrne teaches the device of claim 1.  In addition, Flockhart further teaches wherein the environmental data is associated with an event in which the user is involved (col. 4 lines 8-15 and col. 5 lines 3-8, based on the ANI information the system determines local weather conditions for the caller). 

Regarding claim 8, Flockhart teaches a method, comprising:
receiving, by a mobile device comprising a processor, input comprising an address usable to establish a communication session via a network (Fig. 1 (30)), the address being input to the communications device (Fig. 3 (step 300) col. 3 lines 62-64 and col. 5 lines 3-8, caller calls into the ACD system);
collecting, by the mobile device, environmental data from an environment outside of the mobile device (col. 4 lines 8-15 and col. 5 lines 3-8, based on the ANI information the system determines local weather conditions for the caller).
Flockhart does not appear to specifically disclose updating, by the mobile device, a communication script on the mobile device based on the environmental data; and employing, by an assistance application executing on the mobile device during the communication session.
In the same field of endeavor, Byrne teaches updating, by the mobile device, a communication script on the mobile device based on the environmental data (see at least ¶ [0057], [0330]; the weather script of the VUI is dynamically updated based on the user location); and employing, by an assistance application executing on the mobile device during the communication session (see at least ¶ [0330]-[0333]; weather report for the user’s location is provided).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Park by specifically providing dynamically updating a script and communicating with an initiating party in accordance with the dynamically updated script, as taught by Byrne, for the purpose of providing different information to the caller based on the caller’s location.


Regarding claim 9, Flockhart in view of Byrne teaches the method of claim 8.  In addition, Flockhart further teaches wherein the communication address is a telephone number (see at least Fig. 3 (step 300) col. 3 lines 62-64 and col. 5 lines 3-8, caller calls into the ACD system).

Regarding claim 13, Flockhart in view of Byrne teaches the method of claim 8.  In addition, Flockhart teaches wherein a type of the environmental data is selected on the address (col. 4 lines 8-15 and col. 5 lines 3-8, based on the ANI information the system determines local weather conditions for the caller).

Regarding claim 14, Flockhart in view of Byrne teaches the method of claim 8.  In addition, Flockhart teaches wherein the environmental data is associated with an event in the environment (col. 4 lines 8-15 and col. 5 lines 3-8, based on the ANI information the system determines local weather conditions for the caller).

Regarding claim 15, Flockhart teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a user device, facilitate performance of operations, comprising:
receiving input comprising a destination address for establishing a communication session via a communication network (Fig. 1 (30)), Fig. 3 (step 300), col. 3 lines 62-64 and col. 5 lines 3-8, caller calls into the ACD system);
collecting environmental data from an environment associated with the user device (col. 4 lines 8-15 and col. 5 lines 3-8, based on the ANI information the system determines local weather conditions for the caller).
Flockhart does not appear to specifically disclose updating a communication script on the device based on the environmental data; and employing, by an assistance application executing via the user device, the communication script to interact with a user of the device during the communication session.
In the same field of endeavor, Byrne teaches updating a communication script on the device based on the environmental data (see at least ¶ [0057], [0330]; the weather script of the VUI is dynamically updated based on the user location); and employing, by an assistance application executing via the user device, the communication script to interact with a user of the device during the communication session (see at least ¶ [0330]-[0333]; weather report for the user’s location is provided).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Park by specifically providing dynamically updating a script and communicating with an initiating party in accordance with the dynamically updated script, as taught by Byrne, for the purpose of providing different information to the caller based on the caller’s location.

Regarding claim 16, Flockhart in view of Byrne teaches the non-transitory machine-readable medium of claim 15.  In addition, Flockhart further teaches wherein the destination address is a telephone number (see at least Fig. 3 (step 300) col. 3 lines 62-64 and col. 5 lines 3-8, caller calls into the ACD system).

Regarding claim 19, Flockhart in view of Byrne teaches the non-transitory machine-readable medium of claim 15.  In addition, Flockhart teaches wherein the operations further comprise: turning on a sensor device for collecting the environmental data after determining that the destination address corresponds to a recipient satisfying a criterion (col. 4 lines 8-15 and col. 5 lines 3-8, based on the ANI information the system determines local weather conditions for the caller).

Regarding claim 20, Flockhart in view of Byrne teaches the non-transitory machine-readable medium of claim 15.  In addition, Flockhart further teaches wherein the environmental data is selected on the destination address (col. 4 lines 8-15 and col. 5 lines 3-8, based on the ANI information the system determines local weather conditions for the caller). 
Allowable Subject Matter
8.	Claims 3-5, 10-12, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/           Primary Examiner, Art Unit 2465